Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, without traverse, encompassing claims 3-7, 12-13 in the reply filed on 02/08/2022 is acknowledged.
	Claim 2 has been amended to depend on claim 3.
	Claims 8-11 are cancelled.
	Claims 2-7, 12-13 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosi et al. (J. Appl. Microbiol. 107: 210-218 (2009), hereinafter R1).
Claim 3 is a method of fermenting a food using Saccharomyces bayanus subsp. Uvarum strain SERIUS (DBVPG 36P). The method converts grape juice to wine. 
Claims 2, 3 - R1 discloses a strain of Saccharomyces uvarum (formerly Saccharomyces bayanus var. uvarum) isolated from wine. The strain is designated UF2 strain. (page 211, Materials and Methods, yeast isolation and identification)
Claims 4, 5 - R1 discloses a microvinification process wherein must and grape pomace are collected in 150-L stainless steel tanks. To eliminate most of the indigenous microflora, 50 ppm of SO2 is added to each tank before yeast inoculation. (page 211, Amarone microvinification). 
Claim 2 - R1 discloses the preparation of yeast precultures and inoculum size. (page 212, left col. par. 1)
Claims 6, 12, 13 - R1 discloses the production of glycerol by Saccharomyces uvarum strain UF2. This strain produces more than 15 g glycerol per liter of wine. (page 214, Fig. 2, graph (b))
Claims 6, 12, 13 - The concentration of malic acid (g/L) in wines after alcoholic fermentation is disclosed for UF2 strain. The wine fermented with this strain comprises 1.24 g malic acid per liter of wine. (page 214, Table 2).
R1 explains that the high glycerol production in Saccharomyces uvarum wines can also contribute to sweetness because of a noticeable effect on apparent sweetness. (page 215, left col. par. 2)
Despite the fact that applicants have provided specific deposit names (SERIUS, DBVPG 36P) for the isolated strain disclosed and claimed, this does not provide a patentable distinction over the strain (UF2) disclosed by R1 as also having grape juice fermenting activity with high concentration of produced glycerol, absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific teachings of R1; one would have been motivated to routinely screen out the identified strain from various sources and utilize such strain within the known methods of R1.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1’s method by screening various strains of Saccharomyces uvarum for fermenting red or white wines. One would do so to use a high glycerol producing strain, bringing about a sweeter wine with an improved body. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing wine of improved sweetness and body. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Drunen et al. (US 2010/0040732, hereinafter R2).
Claim 7 is a method of producing a dietary supplement using a strain of Saccharomyces bayanus subsp. Uvarum designated SERIUS (DBVPG 36P). 
Claim 7 - R2 discloses nutritional products comprising probiotic yeasts. (Abstract)
 R2 discloses fruit preparations comprising nutritionally acceptable yeast culture, e.g. Saccharomyces spc. [0009]
The nutritional supplement produced may be formulated as a snack bar, drink, tablet or capsule and include vitamins and minerals. [0010]
R2 discloses the suitable probiotic yeast cultures as Saccharomyces boulardii, Saccharomyces cerevisiae and Saccharomyces bayanus. [0026]
Despite the fact that applicants have provided specific deposit names (SERIUS, DBVPG 36P) for the isolated strain disclosed and claimed, this does not provide a patentable distinction over the probiotic yeast strains disclosed by R2 as also being used in nutritional supplements, absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific teachings of R2; one would have been motivated to routinely screen out the identified strain from various sources and utilize such strain within the known methods of R2 to produce nutritional supplements as presently claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R2’s method by screening various strains of Saccharomyces uvarum for producing nutritional supplements. One would do so to use a Saccharomyces uvarum strain as nutritional supplement as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing a nutritional supplement comprising the claimed strain of yeast. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791